,.
           Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 1 of 10



               \\~II ~ 1)/f                                OR!.Glt'1l\L
     Approved:         f.-{ll----
                         /~
                 CCILIA VOGEL/ ANDREW A. ROHRBACH
                 Assistant United States Attorney

     Before:     THE HONORABLE JAMES L. COTT
                 United States Magistrate Judge
                 South~rn District of New York     19 ~uAG 88'18
                                      SEALED COMPLAINT
      UNITED STATES OF AMERICA
                                      Violation of
           - v. -                     18 u.s.c. § 1349

      LAZETT FISHER,                  COUNTY OF OFFENSE: NEW YORK
        a/k/a "Lazette Fisher,"

                       Defendant.


     SOUTHERN DISTRICT OF NEW YORK, ss.:

          ERIN MARKEVITCH, being duly sworn, deposes and says that
     she is a Task Forqe Officer with the United States Department of
     Homeland Security,' Homeland Security Investigations ("HSI") , and
     charges as follows:

                                   COUNT ONE
                       (Conspiracy to Commit Wire Fraud)

               1. From at least in or about July 2017 up to and
     including in or about March 2018, in the Southern District of
     New York and elsewhere, LAZETT FISHER, a/k/a "Lazette Fisher,"
     the defendant, and others known and unknown, willfully and
     knowingly, did combine, conspire, confederate, and agree
     together and with each other to commit wire fraud, in violation
     of Title 18, United States Code, Section 1343.

               2. It was a part and object of the conspiracy that
     LAZETT FISHER, a/k/a "Lazette Fisher," the defendant, and others
     known and unknown, willfully and knowingly, having devised and
     intending to devise a scheme and artifice to defraud, and for
     obtaining money and property by means of false and fraudulent
     pretenses, representations and promises, would and did transmit
     and cause to be transmitted by means of wire, radio, and
     television communication in interstate and foreign commerce,
     writings, signs, signals, pictures, and sounds for the purpose
      Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 2 of 10




of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

          (Title 18, United States Code, Section 1349.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

          3. I am a Task Force Officer for HSI and I have been
personally involved in the investigation of this matter.   I base
this affidavit on that personal experience, as well as on my
conversations with other law enforcement agents, and my
examination of various reports and records.  Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

                         The Lottery Scheme

          4. I and other law enforcement agents have been
investigating LAZETT FISHER, a/k/a "Lazette Fisher," the
defendant, who, along with other individuals, participated in a
scheme (the "Lottery Scheme") to obtain money fraudulently from
elderly victims by telling them that they won a lottery and
informing them that they needed to prepay certain fees in order
to obtain their winnings.

          5. Based on my training and experience with
investigating lottery schemes, I know that conspirators in such
schemes typically seek to have victims send cash through the
mail, so it is harder for the Government to trace the proceeds
of their fraud.   I also know that the conspirators in such
schemes typically use multiple accounts to deposit and send
cash, including the accounts of other individuals, in order to
avoid detection of the fraudulent activity by banks and law
enforcement.

  Victim-1 Made Payments to LAZETT FISHER and the Conspirators

          6. Based on my conversations with one victim ( "Victim-
1") and my conversations with other law enforcement officers
have learned the following, in substance and in part:

               a. Beginning in or about 2012 through at least in
or about the present, Victim-1 has received phone calls from


                                  2
      Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 3 of 10




"Bobby Marley," "Jack Lucky," and "James Jackson," who claimed
they represented "Winners International" and "Interscope."

               b. These callers told Victim-1 that she had won a
lottery in an amount of up to approximately $54 billion dollars.
They also told her that she would receive her winnings only if
she prepaid certain fees. Accordingly, they instructed her to
make various payments to specific individuals, including LAZETT
FISHER, a/k/a "Lazette Fisher," the defendant, and a co-
conspirator ("CC-1") , 1 and they specifically instructed her as to
the amount of each payment, the means of each payment, and how
much money to withdraw from her account when withdrawing money
to complete the payments.

                c. After Victim-1 made her first payment, she
received calls approximately daily in connection with the
Lottery Scheme.

           7. Based on conversations with Victim-1, my review of
bank records, and other financial records, I have learned that
during the course of the Lottery Scheme, at the direction of the
callers perpetrating the Lottery Scheme, Victim-1 transferred
over approximately $373,869 to LAZETT FISHER, a/k/a "Lazette
Fisher," the defendant, CC-1, and their co-conspirators and has
not received "lottery proceeds" in return.

          8. Based on my review of travel records, law
enforcement conversations with the Jamaican customs authorities,
documents provided by the Jamaican customs authorities, and my
conversations with Victim-1 and CC-1, I have learned that on or
about May 25, 2017, CC-1 flew from John F. Kennedy International
Airport in New York to Jamaica, 2 where he was stopped by the
Jamaican customs authorities. The Jamaican customs authorities

1
 CC-l has pleaded guilty and is cooperating with law enforcement
pursuant to a cooperation agreement in the hope of obtaining
leniency at sentencing.  Some of the information provided by CC-1
has been corroborated by bank and phone records.
2    Based on my review of flight path information provided by
the Federal Aviation Administration, I have learned, among other
things, that this flight flew over bodies of water within the
Eastern District of New York, including the channels between
Long Beach Island and Long Island and Jones Inlet between Long
Beach Island and Jones Beach Island. See 18 u.s.c. § 112(b)
("The Southern District comprises .     concurrently with the
Eastern District, the waters within the Eastern District.").


                                  3
       Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 4 of 10




recovered approximately $60,000 in cash concealed in the lining
of CC-l's suitcase and approximately $2,000 cash on CC-l's
person.  CC-1 provided a written statement to the Jamaican
customs authorities, in which he stated, in substance and in
part, that Victim-1 was his aunt and that she had provided the
approximately $60,000 in cash to him as a loan in order for him
to purchase a house. The Jamaican customs authorities seized
the cash on the belief that CC-1 was attempting to smuggle
proceeds from a lottery scam. Victim-1 and CC-1 have informed
law enforcement, in sum and substance, that Victim-1 had sent
the approximately $60,000 to CC-1 as part of the Lottery Scheme
and that Victim-1 did not loan the money to CC-1.

          9. Based on Postal money orders from Victim-1 and
conversations with Victim-1, I know that in addition to the
approximately $60,000 payment described above, at the direction
of the callers perpetrating the Lottery Scheme, Victim-1 sent at
least $15,000 via Postal money order and at least $40,000 in
cash by mail to CC-1 in Brooklyn, New York.

          10. Based on U.S. Postal Service mail receipts
maintained by Victim-1, Victim-l's contemporaneous notes, and
Victim-l's bank records, I know that the callers perpetrating
the lottery scheme provided Victim-1 the address of LAZETT
FISHER, a/k/a "Lazette Fisher," the defendant, in Philadelphia,
PA. On or about the dates set forth below, at the direction of
the callers perpetrating the Lottery Scheme, Victim-1 mailed the
following approximate amounts of cash to FISHER:

Date              Amount

 8/11/17          $50,000

 9/6/17           $50,000

 9/18/17          $50,000

 2/13/18          $50,000

 2/16/18          $50,000

 2/21/18          $50,000

 2/26/18          $50,000

                  $350,000 Total




                                    4
.,         Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 5 of 10




               11. Based on conversations with CC-1 and a review of
     messages on his cellphone, I know that on at least one occasion,
     at the direction of a co-conspirator ("CC-2"), CC-1 sent money
     received from Victim-1 to LAZETT FISHER, a/k/a "Lazette Fisher,"
     the defendant.

               Other Victims Made Paymepts to LAZETT FISHER
                           and the Conspirators

               12. Based on my review of text messages obtained from
     a cellular phone belonging to LAZETT FISHER, a/k/a "Lazette
     Fisher," the defendant, I have learned the following, in
     substance and in part:

                    a. The phone contains messages between FISHER and
     a co-conspirator ("CC-3"), who lives in Jamaica.

                    b. On or about March 6, 2018, CC-3 messaged FISHER
     asking her to receive a FedEx package with a tracking number
     ending in 8934 ("Package-1").   FISHER responded that her brother
     received the package.   CC-3 asked about the package's contents,
     and FISHER responded "6 something." Based on my training and
     experience and involvement in this investigation, I believe that
     Fisher was referring to the amount of cash in Package-1, i.e.
     approximately $6,000.

                    c. On or about March 7, 2018, CC-3 messaged FISHER
     informing her that she would receive a package ("Package-2") the
     next day.

                     d. On or about March 10, 2018, CC-3 messaged
     FISHER and informed her that a package with a tracking number
     ending in 9215 ("Package-3") would arrive that day.

                    e. On or about March 15, 2018, CC-3 messaged
     FISHER and stated, in sum and substance, that FISHER'S mother
     would receive a package with a tracking number ending in 8702
     ("Package-4") the next day. At the time, FISHER was in Jamaica.

               13. Based on my review of shipping records, bank
     records, records obtained from the family of another victim
     ("Victim-2"), and my conversations with family members of
     Victim-2, I have learned the following:

                    a. In or about 2018, Victim-2 received or made at
     least 29 calls to Jamaican phone numbers. At least one Jamaican



                                       5
      Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 6 of 10




phone number that called Victim-2 was also sent in a message
from FISHER to CC-3.

               b. Based on my conversations with family members
of Victim-2, I have learned that the Jamaican callers informed
Victim-2 that she had won a lottery, and that she sent cash
payments through the mail at their direction.

               c. On or about March 5, 2018, Victim-2 sent
Package-1 using FedEx from California to LAZETT FISHER, a/k/a
"Lazette Fisher," the defendant. The package was received on or
about March 6, 2018.

               d. On or about March 7, 2018, Victim-2 sent
Package-2 using UPS from California to FISHER, with an expected
delivery date of March 8, 2018.

               e. On or about March 9, 2018, Victim-2 sent
Package-3 using UPS from California to FISHER, with an expected
delivery date of March 10, 2018. Also on or about March 9,
2019, Victim-2 withdrew approximately $19,000 from a bank
account.

               f. On or about March 15, 2018, Victim-2 sent
Package-4 using FedEx from California to FISHER, with an
expected delivery date of March 16, 2018. Between on or about
March 12 and on or about March 15, 2018, Victim-2 withdrew
approximately $21,500 from a bank ~ccount.

               g. Based on my training and experience and
involvement in this investigation, I believe at the direction of
the callers perpetrating the Lottery Scheme, Victim-2 mailed
cash to FISHER in Package-1, Package-2, Package-3, and Package-
4.

          14. Based on my review of messages from the phone of
LAZETT FISHER, a/k/a "Lazette Fisher," the defendant, I have
learned that packages FISHER received at CC-3's direction
contained U.S. currency.  For example:

               a. On or about June 27,    2017, CC-3 messaged FISHER
and asked, in relevant part, "how much     is in the package," to
which FISHER replied "1800." Based on     my training, experience,
and involvement in this investigation,     I believe FISHER was
referring to $1,800.




                                  6
      Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 7 of 10




               b. On or about November 15, 2017, CC-3 messaged
FISHER and stated, in relevant part, that a package was coming
with "3k" in it.  Later that day, FISHER texted CC-3 to say that
"[i]t came" and noted "3." Based on my training, experience,
and involvement in this investigation, I believe FISHER was
referring to $3,000.

               c. On or about November 29, 2017, CC-3 messaged
FISHER and asked, in relevant part, "how much was in the package
yesterday," to which she replied "1,200". Based on my training,
experience, and involvement in this investigation, I believe
FISHER was referring to $1,200.

               d. On or about December 5, 2017, CC-3 sent FISHER
the tracking number for a package. After FISHER received the
package, she messaged CC-3, in relevant part, "95".   Based on my
training, experience, and involvement in this investigation, I
believe that "95" means $9,500.

               e. On certain occasions, FISHER would message CC-3
photos of large sums of cash! j-ncluding the following photo:




          15.   Based on my review of messages from the phone of
LAZETT FISHER, a/k/a "Lazette Fisher," the defendant, and
shipping records, I have learned that, between approximately in
or about July 2017 and March 2018, on at least approximately



                                   7
      Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 8 of 10




thirty occasions, FISHER or a family member of FISHER received a
package at the direction of CC-3. These packages came from at
least four other individuals. Based on my training and
experience and involvement in this investigation, I believe
these packages contained cash and were sent by victims of the
Lottery Scheme, consistent with the pattern of conduct described
above with respect to Victim-1 and Victim-2.

    FISHER and the Conspirators Sent Victim Money to Jamaica

          16. Based on my review of Western Union Records, ee-
l's bank records, and my conversations with CC-1, I have learned
that between approximately 2012 and 2017, at the direction of
CC-2, CC-1 sent money he received from Victim-1 to CC-2 via
Western Union transfers and wire transfer and by smuggling the
cash in bulk into Jamaica himself or by giving the cash to
others to smuggle in bulk to Jamaica.

          17. Based on my review of messages from the phone of
LAZETT FISHER, a/k/a "Lazette Fisher," the defendant, shipping
records, and bank records, I have learned that FISHER sent money
contained in the packages to Jamaica via wire or by depositing
funds and allowing them to be withdrawn at Jamaican ATMs.  In
particular:

               a. On or about July 15, 2017, CC-3 informed FISHER
that a package was due to arrive that same day.   FISHER, while
in the United States, messaged CC-3 that same day to state, in
relevant part, that a package had arrived, and that she would
place "4 on pink" and "5 on blu[e]". That same day, FISHER
deposited approximately $5,400 of cash into one of her bank
accounts ("Account-1"). On or about July 17, 2017, FISHER
deposited approximately $4,000 of cash into another of her bank
accounts ("Account-2").  The following day, FISHER sent
approximately $5,000 from Account-2 to CC-3 at a bank account in
Jamaica.  In or about July 2017, approximately $3,500 was
withdrawn from Account-1 at an ATM in Negril, Jamaica.

               b. On at least three other occasions, FISHER or
her friends or family members wired money to Jamaica.   For
example:

                       i.   On or about August 31, 2017, CC-3
messaged FISHER informing her that a package would arrive and
providing the tracking information. On or about September 1,
2017, according to shipping records, that package was delivered.
On or about September 5, 2017, FISHER asked CC-3 how much her



                                  8
•'         Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 9 of 10




     sister ("CC-4") should send, to which CC-3 replied "49." On or
     about September 7, 2017, approximately $5,000 was deposited in a
     bank account ("Account-3") belonging to CC-4. That same day,
     approximately $4,900 was wired from Account-3 to CC-3 at a bank
     account in Jamaica.

                           ii.  On or about February 13, 2018, CC-3
     messaged FISHER informing her that she would receive a package
     the next day.  On or about February 20, 2018, approximately
     $5,000 was deposited in Account-3.  On or about February 23,
     2018, approximately $5,000 was wired from Account-3 to CC-3 at a
     bank account in Jamaica.

                          iii.  On or about March 10, 2018, two days
     after receiving Package-2, FISHER deposited approximately $5,800
     in Account-1.  On or about March 13, 2018, approximately $5,000
     was sent by international wire from Account-1 to CC-3 at a bank
     account in Jamaica.

                    c.   On the following other occasions, money was
     deposited in bank accounts belonging to FISHER, her family
     members, or her friends shortly after FISHER or her family
     members received packages. Money was then withdrawn from those
     accounts at ATMs in Negril, Jamaica:

     Approximate     Approximate      Approximate       Approximate
     date package    amount of        dates money       amount of
     received in     money            withdrawn in      money
     Pennsylvania    deposited        Jamaica           withdrawn in
                                                        Jamaica
     June 27, 2017   $1,500           June 28-30,       $1,495.18
                                      2017
     July 28, 2017   $5,000           August 1-13,      $6,565
                                      2017
     November 28,    $4,000           November 29-      $3,535
     2017                             December 7,
                                      2017
     December 21,    $3,000           December 27,      $3,030
     2017                             2017-January
                                      3, 2018
     December 28,    $5,500           January 2-8,      $5,496.77
     2017                             2018
     January 13,     $7,000           January 13-       $4,930
     2018                             22, 2018



                                       9
      Case 1:19-mj-08613-UA Document 1 Filed 09/13/19 Page 10 of 10




March 10,       $2,000           March 12-19,      $1,972.07
2018                             2018

                                                   $27,024.02
                                                   Total




     WHEREFORE the deponent respectfully requests that a warrant
be issued for the arrest of LAZETT FISHER, a/k/a "Lazette Fisher,"
the defendant, and that she be arrested, and imprisoned or bailed,
as the case may be.




                               ~;~
                                Task Force Officer
                                Homeland Security Investigations




                                  10
